DLD-158                                                       NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 13-4750
                                        ___________

                               IN RE: JOHN GASSEW,
                                                    Petitioner
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Eastern District of Pennsylvania
                     (Related to E.D. Pa. Crim. No. 2:10-cr-00045-001)
                        ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     January 24, 2014

              Before: SMITH, HARDIMAN and GREENBERG, Circuit Judges

                             (Opinion filed: February 19, 2014)
                                         _________

                                         OPINION
                                         _________


PER CURIAM

      In 2012, Petitioner John Gassew was convicted of two counts of robbery in violation of

the Hobbs Act, 18 U.S.C. § 1951(a), and two counts of carrying and using a firearm during a

crime of violence. The District Court sentenced Gassew to 444 months’ imprisonment, we

affirmed that judgment, see United States v. Gassew, 519 F. App’x 764, 765 (3d Cir. 2013),

and the United States Supreme Court denied certiorari.
      Shortly after our decision, Gassew, proceeding pro se, moved the District Court for

copies of “All Exhibits, Trial Transcripts, Motions, Sentence Transcripts, as well as video

recordings, of the Trial in this matter.” The Government opposed the motion. In December

2013, when the motion was still pending, Gassew filed this pro se petition for a writ of

mandamus, setting forth reasons why the requested materials should be provided to him. On

January 16, 2014, the District Court granted his motion. In light of that decision, we will deny

Gassew’s mandamus petition as moot.1




1
 To the extent that Gassew asks us to take judicial notice of certain statements made in the
Government’s opposition to his motion, we deny that request as unnecessary.
                                               2